NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          JAN 23 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

XIAOGUANG YU,                                    No. 12-70472

               Petitioner,                       Agency No. A099-912-233

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 21, 2014**

Before:        CANBY, SILVERMAN, and PAEZ, Circuit Judges.

       Xiaoguang Yu, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his application for asylum, withholding of removal,

and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009),

and we deny the petition for review.

      Even if Yu was credible, the record does not compel the conclusion that his

experiences in China rose to the level of past persecution. See Gormley v.

Ashcroft, 364 F.3d 1172, 1178 (9th Cir. 2004); Gu v. Gonzales, 454 F.3d 1014,

1020-21 (9th Cir. 2006) (detention, beating, and interrogation did not compel

finding of past persecution). The record does not support Yu’s contention that the

IJ ignored some of his past experiences. Further, substantial evidence supports the

agency’s finding that Yu failed to establish a well-founded fear of future

persecution in China. See Lata v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000)

(continued presence of applicant in home country undermined fear); see also Lin v.

Holder, 610 F.3d 1093, 1097 (9th Cir. 2010) (per curiam) (“Ordinary

prosecution . . . is not persecution ‘on account of’ a protected ground.”).

Consequently, Yu’s asylum claim fails.

      Because Yu failed to establish eligibility for asylum, his withholding of

removal claim necessarily fails. See Zehatye v. Gonzales, 453 F.3d 1182, 1190

(9th Cir. 2006).




                                           2                                    12-70472
      Finally, substantial evidence supports the agency’s denial of Yu’s CAT

claim because Yu failed to demonstrate it is more likely than not he would be

tortured by or with the consent or acquiescence of a public official in China. See

Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                          3                                   12-70472